Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.     This Office Action responds to the Amendment filed on 12/09/2021.
Claims 1-7 are pending.

Remarks

3.	With respect to Applicant’s remarks, the following are addressed:

	 Applicant’s remarks (Page 4, filed 12/09/2021), argues that the claims are 

directed to a process, therefore can be readily understood by one skilled in the art 

without reliance on illustration by a drawing.

	With respect to Applicant’s remarks, although the claims recited a process, the process however is directed to displaying control unit and grouping view which would appear on a graphical user interface a certain way. Therefore, without drawing, it would not be apparent how the control unit would display and group view would display.  Therefore, requirement for drawing is maintained.

4.	This application is in condition for allowance except for the following formal matters: 
Drawings



Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
6.	Claims 1-7 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the limitations of independent claim 1, where claims 2-7 depend from.




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/NHA T NGUYEN/Primary Examiner, Art Unit 2851